ON MOTION FOR REHEARING.
CHRISTIAN, Judge.
Under an indictment charging him with assault with intent to murder, appellant was convicted of an aggravated assault and his punishment assessed at a fine of $250, and confinement in jail for ten days.
The caption fails to show the date of the adjournment of the trial court. Under the decisions of this court the appeal must be dismissed. Sherman v. State, 115 Texas Crim. Rep., 414, 28 S. W. (2d) 801, and authorities cited.
The appeal is dismissed.

Dismissed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.